Citation Nr: 0941710	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
the residuals of a right knee injury, status post lateral 
meniscus repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from December 2000 to December 
2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the pendency of this appeal, jurisdiction 
of the Veteran's claim was transferred to the RO in Atlanta, 
Georgia.

In his March 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
Such a hearing was scheduled for August 2008.  The RO 
notified the Veteran of the scheduled hearing in letters 
dated in June and July 2008.  This hearing was cancelled by 
the Veteran.  A later hearing was scheduled for July 9, 2009, 
and the RO attempted to notify the Veteran of this later 
hearing in a letter dated June 23, 2009.  The hearing notice 
letter was returned by the Postal Service and marked "return 
to sender, not deliverable as addressed, unable to forward."  
A note was attached to the claims file documenting that the 
RO had attempted to contact the Veteran but had been unable 
to reach him by phone or mail, and the Veteran had not 
contacted the VA to provide a current address.  In Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  As such, the Veteran failed 
to report at his scheduled time and thus far has not offered 
an explanation for his absence, nor has he attempted to keep 
the VA apprised of his whereabouts.  Furthermore, neither the 
Veteran nor his representative have requested a rescheduled 
hearing.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The Board notes that the RO received additional VA medical 
treatment records in December 2007.  The RO has not 
considered these records, and the Veteran has not signed a 
waiver of initial RO consideration for these records.  See 38 
C.F.R. § 20.1304(c) (2009).  However, these records are 
cumulative of other information already of record, in that 
the only record relevant to the claims currently before the 
Board is a record of an x-ray of the Veteran's knee which did 
not indicate any new knee disorders relevant to his claim.  
As such, this is cumulative of prior VA medical treatment 
records.  Thus, these newly obtained VA medical treatment 
records do not constitute additional evidence for which a 
written waiver would be required.  Id.


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury, status 
post lateral meniscus repair,  do not cause flexion limited 
to 45 degrees or less or extension limited to 10 degrees or 
more.

2.  The Veteran's residuals of a right knee injury, status 
post lateral meniscus repair is properly rated as "slight," 
due to the Veteran's intermittent pain, and limitations of 
activities.


CONCLUSION OF LAW

The criteria are met for a higher disability rating of 10 
percent, but no greater, for the Veteran's right knee 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in September 2004.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection and subsequent downstream rating 
issues; (2) informing him about the information and evidence 
the VA would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In regards to notification of the assigning of a disability 
rating and effective date for the claim, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely Notice of 
Disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  In addition, the 
Veteran has never alleged how any notice error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the content of his VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.

After the Veteran filed an NOD as to a higher initial rating 
for his right knee disability, the additional notice 
requirements described within 38 U.S.C. § 5104 and § 7105 
were met by the March 2006 statement of the case (SOC).  
Specifically, this document provided the Veteran with a 
summary of the pertinent evidence as to his right knee 
disability claim, a citation to the pertinent laws and 
regulations governing a higher rating for his right knee 
disability, and a summary of the reasons and bases for the 
AOJ's decision to deny a higher rating for right knee 
disability.  The Veteran has not shown any prejudice as to 
notice provided for the downstream higher initial rating 
elements of his claim, nor has he attempted to do so; 
therefore, there is no prejudicial error in the content of 
his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the January 2005 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

With respect to the duty to assist, the AOJ has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and a VA medical examination.  The Veteran has 
submitted personal statements.  Neither the Veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  As there is no indication or allegation 
that additional relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that the Veteran's representative has 
requested that his claim be remanded for a more current VA 
medical examination.  The record is inadequate and the need 
for a contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.327(a); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  The Veteran's last VA 
medical examination in regards to his right knee injury was 
conducted in October 2004.  Ordinarily such a delay would 
necessitate a remand; however, in this case the June 2009 
letter to the Veteran's address was returned as 
undeliverable.  The Veteran has not contacted the VA since 
that time, nor has he attempted to keep the VA apprised of 
his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Furthermore, the Board returned the case to the 
Veteran's representative, who was unable to contact the 
Veteran at his listed phone number.  As such, in this case, a 
remand for an attempt to provide the Veteran a VA medical 
examination is not warranted, given the certainty of further 
delay in resolving the Veteran's claim, and the unlikelihood 
that the AOJ will be able to contact the Veteran to schedule 
a new examination.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a Veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for right knee disability, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (December 22, 2004) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disabilities have been 
more severe than at others.  Id. at 126.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Veteran's right knee disability, status post medial 
meniscectomy during service, is currently rated as 
noncompensable (0 percent disabling under Diagnostic Code 
5299-5262, impairment of the tibia and fibula).  38 C.F.R. 
§ 4.71a.  This rating has an effective date of December 22, 
2004 (the day after the Veteran was released from active duty 
service).  The use of Diagnostic Code 5299 indicates that the 
Veteran's right knee disability is currently rated by 
analogy.  Disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.  

The following Diagnostic Codes for knee disabilities that 
provide a rating greater than noncompensable are not more 
appropriate in this case because the facts of this case do 
not support their application.  See, e.g.,  38 C.F.R. § 
4.71(a), Diagnostic Code 5256 (for ankylosis of the knee), 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated cartilage), 
Diagnostic Code 5259 (removal of cartilage), Diagnostic Code 
5263 (genu recurvatum).  There is no evidence in the record 
of any of these factors affecting the Veteran's right knee, 
thus they are not for application.  See Butts v. Brown, 5 
Vet. App. 532, 540 (1993) (choice of diagnostic code should 
be upheld if it is supported by explanation and evidence).  
Furthermore, the x-ray conducted in January 2006 did not show 
evidence of arthritis, thus there is no cause to evaluate the 
Veteran's left knee under Diagnostic Code 5010.  38 C.F.R. §§ 
4.59, 4.71a.  It follows that the Board will evaluate his 
disability under Diagnostic Codes, 5260, 5261, for limitation 
of motion on flexion and extension, respectively, and 5262, 
for impairment of the tibia and fibula, to determine if he is 
entitled to a higher rating.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a 
compensable rating under Diagnostic Codes 5260 and 5261.  38 
C.F.R. § 4.7. The VA medical examination from October 2004 
does not reveal compensable limitation of flexion to 45 
degrees or extension limited to 10 degrees for the right 
knee.  The VA medical examination specifically revealed 
active flexion for the Veteran's right knee of 140 degrees, 
without pain, and active extension of 0 degrees without pain.  
The Veteran has not presented any evidence to indicate that 
this status has changed since that examination.  Thus, the 
limitations to the Veteran's extension and flexion do not 
provide for a compensable rating.

As to functional loss, the Board notes that the Veteran has 
complained of knee pain throughout the record.  He has 
reported that his knee hurts in rainy weather, and that his 
knee limits his ability to run.  See the Veteran's October 
2004 VA medical examination, and March 2005 notice of 
disagreement (NOD).  In this regard, the medical examiner 
also noted intermittent pain, and patellofemoral pain 
syndrome.  The medical examiner also noted that the Veteran 
should avoid kneeling or jumping.  All of the above evidence 
of functional loss simply does not show a pain, or otherwise, 
induced limitation of flexion of the right knee to 45 degrees 
or less, or extension of the right knee limited to no more 
than 10 degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.

The Veteran is currently rated under Diagnostic Code 5262 for 
impairment of the tibia and fibia.  The use of Diagnostic 
Code 5299 indicates that the Veteran's right knee disability 
is currently rated by analogy.  Disabilities may be rated by 
analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 
5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Further, determination of severity (severe, moderate, or 
slight) is subjective and is entrusted to the judgment of the 
Rating Specialist.  The presence of effusion and swelling 
associated with painful motion and instability represent 
severe symptomatology, if constant.  History of locking of 
the knee, audible clicking and the presence of instability as 
demonstrated by a positive drawer test should be considered 
moderate or slight.  Recurring signs and symptoms, residuals, 
frequency of medical treatments and therapy, lost workdays, 
effects on job performance and employment, etc., should be 
considered when rating severity of disability. It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, the above medical evidence shows the Veteran's 
disability is properly increased to slight in its severity.  
The Board reaches this conclusion based on the fact that at 
his October 2004 VA medical examination the Veteran was 
diagnosed with patellofemoral pain syndrome.  Furthermore, 
the Veteran was noted as experiencing intermittent pain, 
particularly on rainy days, which would last about 2 days.  
The VA medical examination also noted that the Veteran's knee 
limited him in terms of kneeling and jumping, and a mild 
clicking noise.  In reaching this conclusion, the Board is 
also considering the Veteran's lay statements of experiencing 
pain in his right knee, when running.  Therefore, the Board 
concludes that the evidence supports a rating by analogy 
under the 10 percent criteria for malunion of the tibia and 
fibula with slight knee disability under Diagnostic Code 
5262.  See 38 C.F.R. § 4.7.

In summary, the Board finds that the evidence supports an 
initial 10 percent disability rating, but no greater, for the 
Veteran's residuals of a right knee injury, status post 
lateral meniscus repair.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's 
service-connected residuals of a right knee injury, status 
post lateral meniscus repair on appeal should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App at 125-26.  

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the Veteran is not adequately compensated by the 
regular Rating Schedule.  See also Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the disabilities in question.  Indeed, to the contrary, 
the Veteran's evaluation and treatment has been primarily on 
an outpatient basis, not as an inpatient.  In addition, the 
Board finds no objective evidence in the record that his 
service-connected disabilities markedly interfere with his 
ability to work, meaning above and beyond that contemplated 
by his schedular rating of 10 percent.  See, too, 38 C.F.R. 
§ 4.1 indicting that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  The standard for extra-
schedular consideration is quite high.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995) and VAOPGCPREC 6-96.   As such, referral to the 
Compensation and Pension service for extra-schedular 
evaluation is not warranted at this time.


ORDER

An initial disability rating of 10 percent is granted for the 
Veteran's service-connected residuals of a right knee injury, 
status post lateral meniscus repair, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


